DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (“Kawa”) (U.S. PG Publication No. 2020/0280669) in view of Rehn et al. (“Rehn”) (U.S. PG Publication No. 2013/0265436).

In regards to claim 1, Kawa teaches an image capturing device (See FIG. 2B wherein the image capturing device is taught as the smart phone 5) comprising: 
	an imaging device configured to capture a first image (See ¶0076 in view of FIG. 4 wherein the smart phone includes a CMOS image sensor for capturing image data); and 
	circuitry configured to receive a second image from another image capturing device (See for example ¶0069-0070 wherein image data from another image capturing device 1 may be transmitted to at least a smart phone 5; also see ¶0101), the second image having an angle of view wider than that of the first image (See ¶0173 in view of FIG. 11A-11D wherein the special image capturing device 1 [also seen in FIG. 2B] captures image data through the use of fish eye lenses, thus providing a view wider than that of the first image). 
	Kawa, however, fails to explicitly teach control a display to sequentially display the first image and the second image.
	That is, Kawa indeed teaches a display as seen in FIG. 4 and ¶0202 which displays images received from the special image capturing device 1, as well as images captured from its own image capturing unit as well as other data as seen in ¶0106. However, Kawa fails to specify how these images may be displayed sequentially. In a similar endeavor Rehn teaches in ¶0002-0003 and 0043 in view of FIG. 8 and 10 wherein the system may switch displaying between a wide angle lens and a “normal” imaging mode, thus displaying the first and the second image sequentially.
	Therefore together Kawa and Rehn teach control a display to sequentially display the first image and the second image (See ¶0002-0003 and 0043 in view of FIG. 8 and 10 of Rehn, this is to be taken in consideration with the teachings of Kawa as seen in ¶0106, 0202 and FIG. 4).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Rehn into Kawa because “Using keys or buttons for switching viewing modes may result in some smaller problems such as a novice operator 

In regards to claim 2, Kawa teaches the image capturing device of claim 1, wherein the circuitry displays, on the display, an image of an area of the second image, according to a display range of the second image (See ¶0180-0181 in view of FIG. 15, 16A and 16B).

In regards to claim 3, Kawa teaches the image capturing device of claim 2, wherein the circuitry moves the display range of the second image to display different areas of the second image (See ¶0180-0181 in view of FIG. 15, 16A and 16B wherein the virtual camera may change angles to change the view of the overall image data).

In regards to claim 4, Kawa teaches the image capturing device of claim 3, wherein the circuitry moves the display range of the second image throughout entire second image to display all different areas of the second image (See ¶0180-0181 in view of FIG. 15, 16A and 16B; also see ¶0176-0179 for more information).

In regards to claim 5, Kawa teaches the image capturing device of claim 3, wherein the display range is moved so as to change an imaging direction with respect to the second image (See ¶0180-0181 in view of FIG. 15, 16A, 16B and 17).

In regards to claim 6, Kawa fails to explicitly teach the image capturing device of claim 2, wherein the circuitry controls the display to display the image of an area of the second image, after displaying the first image.
	In a similar endeavor Rehn teaches wherein the circuitry controls the display to display the image of an area of the second image, after displaying the first image (¶0002-0003 and 0043 in view of FIG. 8 and 10, this is taken in view of ¶0180-0181, FIG. 15, 16A, 16B and 17 of Kawa).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Rehn into Kawa because “Using keys or buttons for switching viewing modes may result in some smaller problems such as a novice operator having trouble remembering which one of the keys or buttons that are performing the different operations. Hence it is of interest to provide an alternative and possibly more intuitive way of switching between different viewing modes,” - ¶0003.

In regards to claim 8, Kawa fails to teach the image capturing device of claim 2, wherein the circuitry controls the display to display the first image, after displaying the image of an area of the second image.
	In a similar endeavor Rehn teaches wherein the circuitry controls the display to display the first image, after displaying the image of an area of the second image (¶0002-0003 and 0043 in view of FIG. 8 and 10, this is taken in view of ¶0180-0181, FIG. 15, 16A, 16B and 17 of Kawa).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Rehn into Kawa because “Using keys or buttons for switching viewing modes may result in some smaller problems such as a novice operator having trouble remembering which one of the keys or buttons that are performing the different 

In regards to claim 13, the claim is rejected under the same basis as claim 1 by Kawa in view of Rehn.

In regards to claim 14, the claim is rejected under the same basis as claim 1 by Kawa in view of Rehn, wherein a computer readable medium is taught as seen in ¶0227-0228 of Kawa.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (“Kawa”) (U.S. PG Publication No. 2020/0280669) in view of Rehn et al. (“Rehn”) (U.S. PG Publication No. 2013/0265436) and Aoyama et al. (“Aoyama”) (U.S. PG Publication No. 2017/0206417).

In regards to claim 7, Kawa fails to teach the image capturing device of claim 6, wherein the first image is displayed for a predetermined time period.
	In a similar endeavor Aoyama teaches wherein the first image is displayed for a predetermined time period (See ¶1860).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aoyama into Kawa because it allows for a user to readily look at new images without operating the system as described in ¶1860, thus providing a simple and easier to use system.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (“Kawa”) (U.S. PG Publication No. 2020/0280669) in view of Rehn et al. (“Rehn”) (U.S. PG Publication No. 2013/0265436) and Kim et al. (“Kim”) (U.S. PG Publication No. 2017/0347035).

In regards to claim 9, Kawa teaches the image capturing device of claim 1, wherein the circuitry is configured to: receive, from a user, a request for starting image capturing to obtain the first image; and instruct the another image capturing device to start image capturing to obtain the second image in response to the request.
	In a similar endeavor Kim teaches receive, from a user, a request for starting image capturing to obtain the first image; and instruct the another image capturing device to start image capturing to obtain the second image in response to the request (See ¶0288-0290; also see ¶0284-0286).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Kawa because imaging of differing modes as described in ¶0288-0290.

In regards to claim 10, Kawa teaches the image capturing device of claim 9, wherein the circuitry controls transmission of the instruction to the another image capturing device, and display of the first image and the second image, according to a control program (See ¶0227-0228 and 0099 wherein the system may use a program for its various functions).

In regards to claim 11, Kawa teaches an image communication system comprising: 
	the image capturing device of claim 1 (See the rejection of claim 1).

	In a similar endeavor Kim teaches receive, from a user, a request for starting image capturing to obtain the second image (See ¶0288-0290, this is taken in view of ¶0180-0181 in view of FIG. 15, 16A and 16 of Kawa); and 
	instruct the image capturing device to start image capturing to obtain the first image (See ¶0288-0290; also see ¶0284-0286).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Kawa because imaging of differing modes as described in ¶0288-0290.

In regards to claim 12, Kawa fails to teach the image communication system of claim 11, further comprising: an image management server comprising a memory that stores at least one electronic file in which the first image and the second image are associated, wherein the image capturing device obtains the first image and the second image from the image management server. 
	In a similar endeavor Kim teaches an image management server comprising a memory that stores at least one electronic file in which the first image and the second image are associated, wherein the image capturing device obtains the first image and the second image from the image management server (See ¶0275 wherein a normal camera image capture and a wide angle camera image capture may be associated and stored together, this is taken in view of ¶0101 and 0219 of Kawa wherein image data may be transferred to or received from a server).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al. (U.S. PG Publication No. 2010/0231717) as it teaches in at least ¶0021 wherein the system may switch between a wide view and a normal view display with the push of a button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483